Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered January 13, 2009, as amended January 16, 2009, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the first degree, and sentencing him to a term of eight years, unanimously affirmed.
The sentencing court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that defendant’s plea was knowing, intelligent, and voluntary, and it contradicts defendant’s claim that he did not understand the consequences of his plea. Concur — Mazzarelli, J.P., Sweeny, Acosta, Renwick and DeGrasse, JJ.